              Case 4:20-cv-05309-PJH Document 133 Filed 10/30/20 Page 1 of 3




   RICHARD E. ZUCKERMAN
 1 Principal Deputy Assistant Attorney General

 2 LANDON M. YOST (CABN 267847)
   Trial Attorney
 3 United States Department of Justice, Tax Division
   P.O. Box 683, Ben Franklin Station
 4 Washington, D.C. 20044
   Telephone: (202) 307-2144
 5 Fax:           (202) 307-0054
   E-mail: Landon.M.Yost@usdoj.gov
 6         Western.Taxcivil@usdoj.gov
 7 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 8
   Attorneys for United States of America
 9
                              UNITED STATES DISTRICT COURT FOR THE
10                               NORTHERN DISTRICT OF CALIFORNIA
                                          OAKLAND DIVISION
11
                                                    Case No. 4:20-cv-05309-PJH
12 COLIN SCHOLL and LISA STRAWN, on
    behalf of themselves and all others
13 similarly situated,                         )
                                                    STATUS REPORT REGARDING IRS
                                               )
                Plaintiffs,                    )    NOTICE TO CORRECTIONAL
14                                                  FACILITIES
                                               )
15              v.                             )
                                               )
16 STEVEN MNUCHIN, et al.,                     )
                                               )
17              Defendants.                    )
    _______________________________________)
18

19

20
            Pursuant to the Court’s instructions at the October 29, 2020 hearing on this matter, the
21
     government hereby submits Exhibits 1-7, which are communications from the IRS to correctional
22
     facilities that are in addition to those that were previously submitted to the Court at Dkt. Nos. 86-1
23
     through 86-5. Exhibit 4 is a cover letter sent electronically to these facilities on October 20, 2020, and
24
     subsequently sent physically. In accordance with the Court’s instructions at the October 29 hearing, on
25
     October 30, 2020 the IRS electronically sent out another letter with attachments, all attached as Exhibit
26
     7.
27
28
     U.S. STATUS REPORT REGARDING IRS NOTICE TO CORRECTIONAL FACILITIES
     4:20-cv-05309-PJH
            Case 4:20-cv-05309-PJH Document 133 Filed 10/30/20 Page 2 of 3




 1

 2         Dated this 30th day of October, 2020.

 3

 4                                             RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General
 5
                                               /s/ Landon M. Yost
 6                                             LANDON M. YOST
                                               Trial Attorney, Tax Division
 7
                                               U.S. Department of Justice
 8
                                               DAVID L. ANDERSON
 9                                             United States Attorney
                                               Northern District of California
10

11                                             Attorneys for United States of America

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
     U.S. STATUS REPORT REGARDING IRS NOTICE TO CORRECTIONAL FACILITIES
     4:20-cv-05309-PJH                     2
              Case 4:20-cv-05309-PJH Document 133 Filed 10/30/20 Page 3 of 3




 1

 2
                                        CERTIFICATE OF SERVICE
 3
            IT IS HEREBY CERTIFIED that service of the foregoing has been made this 30th day of
 4
     October, 2020, via the Court’s ECF system to all users.
 5
                                                         /s/ Landon M. Yost
 6                                                       LANDON M. YOST
                                                         Trial Attorney, Tax Division
 7                                                       U.S. Department of Justice
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
     U.S. STATUS REPORT REGARDING IRS NOTICE TO CORRECTIONAL FACILITIES
     4:20-cv-05309-PJH                     3
